MEMORANDUM OF DECISION.
As the sole issue on appeal from a judgment of the Superior Court, Aroostook County, entered on a jury verdict finding him guilty of unlawful sexual contact in violation of 17-A M.R.S.A. § 255 (Supp. 1986), James Plissey claims he was denied the effective assistance of court-appointed trial counsel guaranteed by article I, § 6 of *627the Maine Constitution and the 6th and 14th amendments to the United States Constitution. The record in this case is inadequate for a determination of whether the performance of Plissey’s court-appointed counsel fell below the level of the “reasonably competent assistance” standard set forth in Lang v. Murch, 438 A.2d 914, 915 (Me.1981), and Strickland v. Washington, 466 U.S. 668, 687-88, 104 S.Ct. 2052, 2064, 80 L.Ed.2d 674 (1984), for evaluating the effective assistance of counsel guaranteed by the state and federal constitutions.
The entry is:
Judgment affirmed.
All concurring.